Exhibit 10.2

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933; THEY
HAVE BEEN ACQUIRED BY THE HOLDER FOR INVESTMENT AND MAY NOT BE PLEDGED,
HYPOTHECATED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT AS MAY BE
AUTHORIZED UNDER THE SECURITIES ACT OF 1933 AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER.



MACH ONE CORPORATION

Zero Coupon Convertible Subordinated





Promissory Note Due 2013

Issue Price: $1,500,000                               Issue Date: December 12,
2008
Maturity Value: $1,914,420                         Maturity Date: December 12,
2013
Compounded Per Annum Yield: 5.0%




For value received, MACH ONE CORPORATION, a Nevada corporation (the "Company"),
hereby promises to pay to the order of______________________, (hereinafter
referred to as the "Payee" and/or “Purchaser”), or registered assigns, on the
Maturity Date the Maturity Value, subject to any right of redemption, as
provided for herein, in lawful money of the United States of America, in
immediately available funds, at ____________________________________________
(the “Principal Address” of the Payee) or at such other place as the legal
holder may designate from time to time in writing to the Company, or upon
earlier redemption of this Note, as set forth below, at the Issue Price plus the
Compounded Per Annum Yield from the Issue Date.


This Promissory Note is issued pursuant to and is entitled to the benefits of a
certain Plan and Agreement of Reorganization, dated as of December 12, 2008,
among the Company and certain Purchasers identified therein, as the same may be
amended from time to time (the "Agreement"), and each holder of this Promissory
Note, by its acceptance hereof, agrees to be bound by the provisions of the
Agreement, a copy of which may be inspected by the legal holder hereof at the
principal office of the Company. As provided herein, (i) this Promissory Note is
subject to prepayment in Section 5.1 herein, (ii) the payment of this Promissory
Note is subordinated to Senior Debt, as defined herein, and (iii) in case of an
Event of Default as defined herein, this Promissory Note may become or may be
declared due and payable in the manner and with the effect provided for herein.
Except as expressly provided in Section 5.1 herein, the Company has no right or
power to prepay this Promissory Note.
As further provided herein, upon surrender of this Promissory Note for transfer
or exchange, a new Promissory Note or new Promissory Notes of the same tenor,
dated the original date of the Promissory Note and in an aggregate Issue Price
equal to the unpaid Issue Price, and in an aggregate Maturity Value equal to the
Maturity Value less the portion so paid, of the Promissory Note so surrendered,
will be issued to and registered in the name of the transferee or transferees.
The Company may treat the person in whose name this Promissory Note is
registered as the owner hereof for the purpose of receiving payment and for all
other purposes.

1.1 Payments and Endorsements. Payment of principal and accrued Original Issue
Discount on the Zero Coupon Notes shall be made directly by check duly mailed or
delivered to the Payee at his/her/its Principal Address referred above, without
any presentment or notation of payment.

2.1. Conversion of Stated Principal Amount. This Promissory Note is convertible
into shares of the Common Stock of the Company at the Applicable Conversion
Value, as determined in Paragraph 3.2 herein per share.

3.1 Adjustments for Stock Splits, Consolidations, etc. The number and class of
shares into which this Promissory Note is convertible shall at all times be
equal to the number of shares that the Holder would have held if the Holder had
received the Conversion Shares at the Issue Date and had continuously held those
shares to the date of conversion.

1

 

--------------------------------------------------------------------------------

 

3.2 Adjustments for Dilutive Issues.

(a) Applicable Conversion Rate. The number of shares of Common Stock issuable
upon conversion of this Promissory Note shall be the quotient obtained by
dividing the portion of the Issue Price of this Note that is being converted by
the Applicable Conversion Value, calculated as provided in Paragraph 2.2(b)
below.                             


(b) Applicable Conversion Value. The Applicable Conversion Value in effect from
time to time, except as adjusted in accordance with Paragraph 2.2(c) hereof,
shall be $.125.

(c) Upon Sale of Common Stock. If the Company issues shares of its Common Stock
for no consideration or at a price per share less than the then existing
Applicable Conversion Value then a new Applicable Conversion Value shall be
calculated by multiplying the then existing Applicable Conversion Value by the
following fraction:

A+ (C/Vp)
A + N

A = the number of shares outstanding immediately prior to the issuance if all
convertible securities, warrants, options and rights were converted or
exercised.
C = consideration
Vp = previous or then existing applicable conversion value
N = number of shares of common stock issued; or in the event of a convertible
security, the number of shares that security is convertible into.

Consideration means consideration received for issuance plus minimum
consideration receivable upon exercise. If a portion of the consideration is
other than cash, its value shall be fair market value as determined in good
faith by the Board of Directors.


The Company's issuance of shares of Common Stock or options to purchase Common
Stock pursuant to any stock purchase, stock option, or incentive program
approved by the Board of Directors, to the company's employees, directors, or
officers, shall not result in any change to the Applicable Conversion Value.


3.3 Reservation of Shares. The Company shall at all times during the period this
Promissory Note is outstanding reserve and keep available such number of shares
of Common Stock as will be sufficient to satisfy the requirements of this
Promissory Note, shall pay all original issue and transfer taxes with respect to
the issue and transfer of shares pursuant hereto and all other fees and expenses
necessarily incurred by the Company in connection therewith, and will from time
to time use its best efforts to comply with all laws and regulations, which, in
the opinion of counsel for the Company, shall be applicable thereto.


4.1 Method of Converting Promissory Notes. Subject to the terms and conditions
of this Promissory Note, the Promissory Note may be converted by written notice
to the Company, at its principal office in the State of Wisconsin, which
presently is located at 6430 Congress Drive, West Bend, Wisconsin 53095. Such
notice shall state the election to convert the Promissory Note and the amount
and the number of shares in respect of which it is being converted, and shall be
signed by the person or persons so converting the Promissory Note. Such notice
shall be accompanied by confirmation of cancellation of all or a portion of the
Promissory Note. The Company shall deliver a certificate or certificates
representing the shares subject to such conversion as soon as practicable after
the notice shall be received. The certificate or certificates for the shares as
to which the Promissory Note shall have been so converted shall be registered in
the name of the person or persons so converting the Promissory Note, and shall
be delivered, as provided above, to or upon the written order of the person or
persons converting the Promissory Note. In the event the Promissory Note shall
be exercised by any person or persons other than the Holder in accordance with
the terms hereof, such notice shall be accompanied by appropriate proof of the
right of such person or persons to convert the Promissory Note. All shares that
shall be purchased upon the conversion of the Promissory Note as provided herein
shall be fully paid and nonassessable. The holder of this Promissory Note shall
not be entitled to the privileges of share ownership as to any shares of Common
Stock not actually issued and delivered to it. The Holder hereby certifies that
all shares of Common Stock in the Company purchased or to be purchased by it
pursuant to the exercise of this Promissory Note are being, or are to be,
acquired by it for investment, and not with a view to the distribution thereof.
In addition, the person converting the Promissory Note shall execute and deliver
to the Company, with the notice provided for above, a certificate substantially
in the form attached hereto as Exhibit A.

2

--------------------------------------------------------------------------------

5.1 Redemption of Notes.

(a) Required Redemptions. Upon the earlier to occur of a merger or other change
of control described in Section 4.02(a) or on the 12th day of December 2013, the
Company shall pay, without premium, the Issue Price plus the accrued Original
Issue Discount of the Zero Coupon Notes then outstanding.

(b) Optional Redemption. In addition to the redemption of Notes required under
subsection 5.1(a), in the event the Company closes a Qualified Public Offering
the Company may, without premium, subject to the notice requirement of
subsection 5.1(c), redeem the outstanding Notes, in whole but not in part, in an
amount equal to the Issue Price of, and all accrued Original Issue Discount on,
the Zero Coupon Notes, to the extent such Notes remain outstanding.(c) Notice of
Redemptions. Notice of optional redemptions pursuant to subsection 1.08(b) shall
be given to all registered holders of the Notes at least thirty (30) days prior
to the date of such redemption. The Company shall give all registered holders of
the Notes at least ten (10) days prior written notice of the Company's intention
to file a Registration Statement with the Securities and Exchange Commission for
Any Public Offering.

6.1 Registration, etc. The Company shall maintain at its principal office a
register of the Notes and shall record the names and addresses of the holders of
the Notes, which includes the address to which notices are to be sent and
payments are to be made, and the particulars of all transfers, exchanges and
replacements of Notes.


7.1 Transfer and Exchange of Notes. The holder of any Note may surrender such
Note at the principal office of the Company for transfer or exchange. The
Company shall promptly make such exchange or transfer without expense to the
holder (other than transfer taxes, if any) and shall issue in exchange therefore
another Note for the same aggregate principal amount as the unpaid principal
amount of the Note so surrendered.

8.1 Replacement of Notes. Upon receipt of evidence satisfactory to the Company
of the loss, theft, destruction or mutilation of any Note and, if requested in
the case of any such loss, theft or destruction, the Company will issue a new
Note, of like tenor and amount and dated the date to which interest has been
paid, in lieu of such lost, stolen, destroyed or mutilated Note.

9.1 Subordination. The payment of the principal of each and all of the Notes
shall be subordinated in right of payment, to the extent and in the manner
hereinafter set forth, to the prior payment in full of all Senior Debt (as
hereinafter defined) at any time outstanding.

(a) No Payment on Notes Under Certain Conditions. In the event that:

(i) any default occurs in the payment of the principal of or interest on any
Senior Debt and during the continuance of such default until such payment has
been made or such default has been cured or waived in writing by such holder of
Senior Debt; or


(ii) the maturity of any Senior Debt is accelerated by any holder thereof
because of a default with respect thereto and until such acceleration has been
rescinded or said Senior Debt has been paid; then and during the continuance of
any of such events no payment of principal or interest on the Notes shall be
made nor shall any property or assets be applied to the purchase or redemption
of the Notes, whether voluntary or involuntary, by the Company or demanded or
accepted by any holder of the Notes who has received notice from the Company or
from a holder of Senior Debt of either of such events.

3

--------------------------------------------------------------------------------

(b) Scope of Section. The provisions of this Section 9.1 are intended solely for
the purpose of defining the relative rights of the holders of the Notes, on the
one hand, and the holders of Senior Debt, on the other hand. Nothing contained
in this Section 9.1 or elsewhere in this Agreement or the Notes is intended to
or shall impair, as between the Company, its creditors, other than the holders
of Senior Debt, and the holders of the Notes, the obligation of the Company,
which is unconditional and absolute, to pay to the holders of the Notes the
principal of the Notes, Original Issue Discount on the Zero Coupon Notes.,

(c) Senior Debt Defined. The term "Senior Debt" shall mean all money borrowed
from banks, including any extension or renewals thereof, whether outstanding on
the date hereof or thereafter created or incurred, which is not by its terms
subordinate and junior to or on parity with the Notes.

10.1 Representations by the Purchasers.


(a) Investment. Each Purchaser severally, and not jointly, represents that:

(i) Such Purchaser has been advised that the Securities have not been registered
under the Securities Act nor qualified under any state securities laws on the
ground, among others, that no distribution or public offering of the Promissory
Notes or the Conversion Shares is to be effected. It is Purchaser's intention to
acquire the Securities for its own account for the purpose of investment and not
with a view to distribution or resale thereof.


(ii) The Purchaser acknowledges that the Notes and the certificates representing
the Conversion Shares, when issued, shall contain the following legends:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933; THEY HAVE BEEN ACQUIRED BY THE HOLDER FOR INVESTMENT
AND MAY NOT BE PLEDGED, HYPOTHECATED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF
EXCEPT AS MAY BE AUTHORIZED UNDER THE SECURITIES ACT OF 1933 AND THE RULES AND
REGULATIONS PROMULGATED THEREUNDER;


(b) Authorization. Each Purchaser, severally, but not jointly, further
represents that:


(i) It has duly authorized, executed and delivered this Promissory Note and any
other agreements and instruments executed in connection herewith.


(ii) This Promissory Note and such other agreements and instruments constitute
the valid and binding obligations of such Purchaser, enforceable against it in
accordance with their respective terms.

11. COVENANTS OF THE COMPANY AND PURCHASERS

11.1 Affirmative Covenants of the Company Other Than Reporting Requirements. The
Company covenants and agrees that, so long as any of the Notes are outstanding
it will perform and observe the following covenants and provisions and will
cause each Subsidiary to perform and observe the following covenants and
provisions:


(a) Punctual Payment. Redeem the Notes at the times and place and in the manner
provided in the terms of the Notes, respectively; and pay the principal of,
premium, if any, and interest on each of the Notes at the times and place and in
the manner provided in the Notes and herein.

11.2 Negative Covenants of the Company. The Company covenants and agrees that,
until the Notes have been paid in full or converted, it will not take the
actions contained in the following covenants and provisions, and will not permit
any Subsidiary to take the actions contained in the following covenants and
provisions:

4

--------------------------------------------------------------------------------


(a) Mergers, Sale of Assets. Merge or consolidate with, or sell, assign, lease
or otherwise dispose of or voluntarily part with the control of (whether in one
transaction or in a series of transactions), all or substantially all of its
property and assets to any Person, except for sales or other dispositions of
assets in the ordinary course of business and except that the Company may merge
any Person into it or otherwise acquire such Person so long as the holders of
voting stock of the Company immediately prior to such merger are the holders of
more than 50% of the voting stock of the resulting company immediately following
such merger, such merger or acquisition does not result in the violation of any
of the provisions of this Promissory Note, no such violation exists at the time
of such merger or acquisition and the corporate structure does not change in a
manner to substantially change the rights of Purchasers. If the Company elects
to enter a transaction otherwise prohibited by this Section 11.2(a) it shall
first give Purchasers thirty days prior written notice. In the event of a breach
of the provisions of this subsection 11.2(a), Purchasers may resort to the
remedies provided in Article __ of this Promissory Note.


(b) Dealings with Affiliates and Others. Other than stock transactions, enter
into any transaction with any officer, director or stockholder of the Company,
or any member of their respective immediate families, or any corporation or
other entity directly or indirectly controlled by one or more of such Persons,
except in amounts less than $100,000 in any year in a single transaction or a
series of similar transactions, unless such transaction is approved in advance
by a majority of disinterested members of the Board of Directors.


(c) Dividends. (i) Purchase any class of the Company's or any Subsidiary's
capital stock above the appraised fair market value per share of such stock,
(ii) purchase any such stock in violation of any existing shareholders or
stockholders agreement, if applicable, (iii) pay any dividends on any capital
stock if there is a default on the payment of the principal or interest on the
Notes, or (iv) if the payment of the dividends or purchase of such stock would
impair the capital of the Company.

(d) Agreements with Employees for the Purchase of Securities. The Company shall
not issue securities to employees, officers, directors or other parties at a
price less than the fair market value of such securities, nor shall it grant
options to purchase its securities at a price less than the then fair market
value.

11.3 Reporting Requirements. The Company will furnish the following to each
holder who owns of record or beneficially or has the right to acquire from the
Company any Conversion Shares, and to each holder of the Notes:


(a) within five (5) days after the occurrence of each Event of Default or each
event that, with the giving of notice or lapse of time or both, would or could
reasonably constitute an Event of Default, the statement of the chief executive
officer of the Company setting forth details of such Event of Default or event
and the action the Company proposes to take with respect thereto;


(b) as soon as available, and in any event within ninety (90) days after the end
of each fiscal year of the Company, a copy of the annual audit report for such
year for the Company, including therein Consolidated, balance sheets of the
Company as of the end of such fiscal year and Consolidated statements of income
and retained earnings and of statements of cash flow of the Company, all duly
certified by a nationally recognized independent public accounting firm chosen
by the Board of Directors;

11.4 Confidentiality. Any confidential information obtained by any holder of the
Promissory Notes or Conversion Shares pursuant to this Agreement shall be
treated as confidential and shall not be disclosed to a third party without the
consent of the Board of Directors, except that such information shall not be
deemed confidential for the purpose of enforcement of this Promissory Note.

12. EVENTS OF DEFAULT

Events of Default. If any of the following events ("Events of Default") shall
occur and be continuing:


(a) The Company shall fail to pay any installment of principal of any of the
Notes when due; or

(b) Any representation or warranty made by the Company or any Subsidiary in this
Promissory Note or by the Company or any Subsidiary (or any officers of the
Company or any Subsidiary) in any certificate, instrument or written statement
contemplated by or made or delivered pursuant to or in connection with this
Promissory Note, shall prove to have been materially incorrect; or

(c) The Company shall fail to perform or observe any material term, covenant or
agreement contained in this Promissory Note on its part to be performed or
observed, and any such failure remains unremedied for thirty (30) days after
written notice thereof has been given to the Company by any holder of the Notes
or Conversion Shares; or

5

--------------------------------------------------------------------------------

(d) The Company shall fail to pay any Indebtedness for borrowed money (other
than as evidenced by the Promissory Notes) owing by the Company aggregating
$100,000 or more, or any interest or premium thereon, when due (or, if permitted
by the terms of the relevant document, within any applicable grace period); or


(e) The Company shall be involved in financial difficulties as evidenced (i) by
its admitting in writing its inability to pay its debts generally as they become
due; (ii) by its commencement of a voluntary or involuntary case being filed
against it under Title 11 of the United States Code as from time to time in
effect, or under any applicable insolvency laws, or by its authorizing, by
appropriate proceedings of its Board of Directors or other governing body, the
commencement of such a voluntary case; or (iii) by its making an assignment for
the benefit of its creditors, or appointing or consenting to the appointment of
a receiver; or


(f) Any judgment, writ, warrant of attachment or execution or similar process
shall be issued or levied against the property of the Company and such judgment,
writ, or similar process shall not be released, vacated or fully bonded within
sixty (60) days after its issue or levy; or

(g) The Company shall merge or consolidate with, or sell, assign, lease or
otherwise dispose of or voluntarily part with the control of (whether in one
transaction or in a series of transactions), all or substantially all of its
property and assets (whether now owned or hereinafter acquired) to any Person,
or permit any Subsidiary to do any of the foregoing; then, and in any such
event, the Purchasers may, by notice to the Company, declare the entire unpaid
Issue Price, plus all accrued Original Issue Discount, and all other amounts
payable under this Promissory Note, to be forthwith due and payable, whereupon
the Notes, all such accrued Original Issue Discount and interest and all such
amounts shall become and be forthwith due and payable without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Company.

13. DEFINITIONS AND ACCOUNTING TERMS

13.1 Certain Defined Terms. As used in this Promissory Note, the following terms
shall have the following meanings:


"Any Public Offering" means and includes the closing of an underwritten public
offering pursuant to an effective registration statement under the Securities
Act covering the offer and sale of Common Stock for the account of the Company.


"Board of Directors" shall mean the then present members of the Board of
Directors of the Company.


"Common Stock" includes (a) the Company's $.001 par value, and the Company's
Preferred Stock, $.05 par value, as authorized on the date of this Agreement,
(b) any other capital stock of any class or classes (however designated) of the
Company, authorized on or after the date hereof, the holders of which shall have
the right, without limitation as to amount, either to all or to a share of the
balance of current dividends and liquidating dividends after the payment of
dividends and distributions on any shares entitled to preference, and the
holders of which shall ordinarily, in the absence of contingencies, be entitled
to vote for the election of directors of the Company, and (c) any other
securities into which or for which any of the securities described in (a) or (b)
may be converted or exchanged pursuant to a plan of recapitalization,
reorganization, merger, sale of assets or otherwise.


"Consolidated" when used with reference to any term defined herein shall mean
that term as applied to the accounts of the Company and its Subsidiaries
consolidated in accordance with generally accepted accounting principles after
eliminating intercompany items and minority interests.


"Debt Securities" means and includes (i) any debt security of the Company that
by its terms is convertible into or exchangeable for any equity security of the
Company that is a combination of debt and equity, or (ii) any option, warrant or
other right to subscribe for, purchase or otherwise acquire any such debt
security of the Company.

6

 

--------------------------------------------------------------------------------


"Exchange Act" means the Securities Exchange Act of 1934, or any similar federal
statute, and the rules and regulations of the Securities and Exchange Commission
(or of any other Federal Agency then administering the Exchange Act) thereunder,
all as the same shall be in effect at the time.


"Indebtedness" means all obligations, contingent and otherwise, which should, in
accordance with generally accepted accounting principles consistently applied,
be classified upon the obligor's balance sheet as liabilities, excluding any
liabilities in respect of deferred federal or state income taxes.


"Issue Price" means the original purchase price of the Zero Coupon Notes as set
forth on the first page of this Promissory Note.


"Maturity Value" means the amount payable on the Zero Coupon Notes on the stated
date due, as set forth on the first page of this Promissory Note.


"Original Issue Discount" shall mean herein and for federal income tax purposes
the difference between the Issue Price and the Maturity Value.


"Person" means an individual, corporation, partnership, joint venture, trust, or
unincorporated organization, or. a government or any agency or political
subdivision thereof.


"Securities Act" means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations of the Securities and Exchange
Commission (or of any other Federal agency then administering The Securities
Act) thereunder, all as the same shall be in effect at the time.


"Subsidiary" or "Subsidiaries" any corporation, 50% or more of the outstanding
voting stock of which shall at the time be owned by the Company or by one or
more Subsidiaries, or any other entity or enterprise, 50% or more of the equity
of which shall at the time be owned by the Company or by one or more
Subsidiaries.


"Wholly-Owned Subsidiary" or "Wholly-Owned Subsidiaries" means any corporation,
100% of the outstanding voting stock of which shall at the time be owned by the
Company or by one or more Wholly-Owned Subsidiaries, or any other entity or
enterprise, 100% of the equity of which shall at the time be owned by the
Company or by one or more Wholly-Owned Subsidiaries.


"Zero Coupon Notes" means the Company’s $1,500,000 Maturity Value Zero Coupon
Convertible Subordinated Promissory Notes with the Maturity Value payable on
November __, 2013.


13.2 Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles,
and all other financial data submitted pursuant to this Agreement shall be
prepared and calculated in accordance with such principles.

14. MISCELLANEOUS

14.1 No Waiver; Cumulative Remedies. No failure or delay on the part of any
Purchaser, or any other holder of the Notes, in exercising any right, power or
remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder. The remedies herein provided are cumulative.

14.2 Amendments, Waivers and Consents. Except as expressly provided herein, no
changes in or additions to this Promissory Note may be made, nor compliance with
any covenant or provision herein or therein set forth may be omitted or waived,
unless the Company shall obtain consent thereto in writing from the party
against whom enforcement of any such amendment, waiver or discharge is sought.
Any waiver or consent may be given subject to satisfaction of conditions stated
therein and any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

7

 

--------------------------------------------------------------------------------



14.3 Addresses for Notices, etc. All notices, requests, demands and other
communications provided for hereunder shall be in writing (including telegraphic
or facsimile communication) and mailed, by certified or registered mail, or
telegraphed, sent by facsimile or delivered to the Company at the addresses
indicated on the signature page hereto.


If to the Purchaser: at the address or facsimile number set forth under their
respective names on Exhibit 1.01A hereto, with a copy to Law Offices of William
B. Barnett, 21550 Oxnard Street, Suite 200, Woodland Hills, California 91367,
Attention: William B. Barnett, Esq., Facsimile: (818) 999-2269.


If to any other holder of the Securities: at such holder's address for notice as
set forth in the register maintained by the Company, or, as to each of the
foregoing, at such other address as shall be designated by such Person in a
written notice to the other party complying as to delivery with the terms of
this Section. All such notices, requests, demands and other communications
shall, when mailed or telegraphed, respectively, be effective when deposited in
the mails or delivered to the telegraph company, respectively, addressed as
aforesaid.

14.4 Costs, Expenses and Taxes. The parties shall pay their own expenses, fees
and costs incurred in connection with the investigation, preparation, execution
and delivery of this Promissory Note and the transactions contemplated hereby.
In the event of any controversy, claim or dispute among the parties hereto
arising out of or relating to this Promissory Note, or breach hereof, the
prevailing party shall be entitled to recover from the losing party reasonable
attorneys' fees, expenses and costs.

14.5 Binding Effect: Assignment. This Promissory Note shall be binding upon and
inure to the benefit of the Company and the Purchasers and their respective
successors and assigns.

14.6 Survival of Representations and Warranties. All representations and
warranties made herein shall survive the execution and delivery hereof.

14.7 Severability. The invalidity or unenforceability of any provision hereto
shall in no way affect the validity or enforceability of any other provision.

14.8 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Wisconsin.

14.9 Further Assurances. From and after the date of this Promissory Note, upon
the request of the Purchasers, the Company and each Subsidiary shall execute and
deliver such instruments, documents and other writings as may be necessary or
desirable to confirm and carry out and to effectuate fully the intent and
purposes of this Promissory Note.

The Company and all endorsers and guarantors of this Promissory Note hereby
waive presentment, demand, notice of nonpayment, protest, and all other demands
and notices in connection with the delivery, acceptance, performance or
enforcement of this Promissory Note.

 MACH ONE CORPORATION




By: /s/ Monte B. Tobin

    Monte B. Tobin, President & Secretary


             [Corporate Seal]

 

8

--------------------------------------------------------------------------------

 

EXHIBIT A
TO PROMISSORY NOTE

CERTIFICATE

_______________, 20__

I hereby certify that all of the shares of Common Stock, $..001 par value, of
MACH ONE CORPORATION, purchased by the undersigned pursuant to the conversion on
this date of the Zero Coupon Convertible Subordinated Promissory Note payable by
MACH ONE CORPORATION, dated the 12th day of December, 2008, are being acquired
by the undersigned for investment and not with a view to the distribution
thereof.



By: ____________________________





 

 

 

 

9

--------------------------------------------------------------------------------

 